IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


DAVID JOHNSON,                            :   No. 491 MAL 2016
                                          :
                   Petitioner             :
                                          :   Petition for Allowance of Appeal from
                                          :   the Unpublished Memorandum
            v.                            :   Opinion and Order of the
                                          :   Commonwealth Court at No. 2420 CD
                                          :   2015 entered on June 21, 2016,
PENNSYLVANIA BOARD OF                     :   affirming the Decision of the Board of
PROBATION AND PAROLE,                     :   Probation & Parole at Nos. KT-9370 and
                                          :   Parole No. 080-EK entered on October
                   Respondent             :   23, 2015


                                     ORDER



PER CURIAM                                             DECIDED: June 26, 2107

      AND NOW, this 26th day of June, 2017, the Petition for Allowance of Appeal is

GRANTED, the order of the Commonwealth Court is VACATED, and the case is

REMANDED for reconsideration in light of Pittman v. Pa. Bd. of Prob. & Parole, ___

A.3d ___, 2017 WL 1489047 (Pa. Apr. 26, 2017).